                  United States District Court
                   District of Massachusetts

                                 )
United States of America,        )
                                 )
         Plaintiff,              )
                                 )
         v.                      )    Criminal Action No.
                                 )    18-10468-NMG
Carlos Antunes,                  )
                                 )
         Defendant.              )
                                 )


                         MEMORANDUM & ORDER


GORTON, J.


    This case involves an investigation by the Massachusetts

State Police, the Drug Enforcement Administration and the

Department of Homeland Security into a Brockton-based gang

trafficking in fentanyl, heroin, oxycodone, cocaine, crack

cocaine and marijuana.   Carlos Antunes (“Antunes” or

“defendant”) was indicted as one of ten co-conspirators

associated with Djuna Goncalves, the lead figure in the subject

conspiracy.

    Pending before the Court is the motion of Antunes to

dismiss Count One of the indictment (Docket No. 157).     After

Antunes filed the pending motion, the government lodged a

Superseding Indictment (Docket No. 174) which the parties agree



                                -1-
does not alter the substance of the arguments set forth in

Antunes’ motion to dismiss.

    Count One of the indictment charges Antunes and others with

conspiracy to distribute and to possess with intent to

distribute 100 grams or more of heroin and 400 grams or more of

fentanyl, cocaine, cocaine base, oxycodone and marijuana.    The

indictment alleges a single conspiracy involving several named

individuals and “other persons known and unknown to the Grand

Jury.”   Included within Count One is an aggravating quantity

element in connection with the allegation that the conspiracy

involved 40 grams or more of fentanyl which was reasonably

foreseeable by and attributable to various co-conspirators,

including Antunes.

    Antunes moves to dismiss Count One of the indictment

insofar as it charges the aggravating quantity element.

Specifically, he argues that the Grand Jury attached

    penalty enhancing elements to the whole conspiracy
    charged and not to every possible sub-set conspiracy.

Antunes contends that because the conspiracy includes “persons

known and unknown to the Grand Jury,” it is impossible for the

government to prove the conspiracy to which the grand jury

attached the quantity enhancing elements.   As a result, submits

Antunes, any conviction under Count One would result in an

impermissible constructive amendment of the indictment because
                                -2-
the conviction would inevitably involve less than the whole

conspiracy to which the enhancements were attached.

     The government has directed this Court’s attention to a

decision of another session of this Court in a similar case in

which counsel for Antunes, representing another defendant in a

separate conspiracy, made a virtually identical argument.1     See

United States v. Miranda, Cr. No. 19-10163-IT (Docket No. 57).

In that case, Judge Indira Talwani rejected counsel’s argument

for reasons this Court finds persuasive.   Accordingly, this

Court adopts the reasoning of Judge Talwani and defendant’s

motion to dismiss will be denied.

     As a preliminary matter, a constructive amendment results

when the terms of an indictment are altered, “either literally

or in effect” by a body other than the Grand Jury. United States

v. Brandao, 539 F.3d 44, 57 (1st Cir. 2008).   The prohibition on

constructive amendments exists to protect the Fifth and Sixth

Amendment rights of defendants. Id.   The existence of a

constructive amendment is generally determined upon

consideration of the statutory elements of a crime and an

analysis of whether the crime charged has been altered between

indictment by the Grand Jury and trial. See, e.g., United States



1     Attorney Michael J. Liston filed the pending motion in this
case prior to his withdrawal as counsel for Antunes (Docket No.
236).
                               -3-
v. Mubayyid, 658 F.3d 35, 51-52 (1st Cir. 2011).     A mere

narrowing or refinement of the charges, however, does not result

in a constructive amendment. Id. at 50.

    As explained by the Court in Miranda, it is unclear, under

these circumstances, how the discrepancies alleged to exist

between the indictment and what the government may be able to

prove at trial result in a constructive amendment.    To secure a

conviction under Count One, the government must demonstrate that

Antunes (1) conspired, (2) knowingly or intentionally, (3) to

distribute and possess with intent to distribute fentanyl,

(4) in a conspiracy that involved 40 grams or more of a mixture

and substance containing a detectable amount of fentanyl and

(5) where at least 40 grams or more of fentanyl was reasonably

foreseeable by and attributable to Antunes. 21 U.S.C.

§§ 841, 846; United States v. Pizarro, 772 F.3d 284, 293-94 (1st

Cir. 2014).   The indictment alleges each of those elements.

Consequently, as in Miranda, if the government can prove those

elements beyond a reasonable doubt, no constructive amendment

has occurred regardless of whether “other persons known and

unknown to the Grand Jury” are mentioned in the indictment.




                                -4-
                             ORDER

    For the forgoing reasons, the motion of defendant Antunes

to dismiss the indictment (Docket No. 157) is DENIED.


So ordered.
                                    /s/ Nathaniel M. Gorton
                                    Nathaniel M. Gorton
                                    United States District Judge


Dated November 8, 2019




                              -5-
